DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Salter			US 4,102,036

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter (US 4,102,036).

Regarding claim 1, Salter discloses a bolt connection (abstract) for connecting two flanges (28, 30), comprising:
a threaded bar (36) extending through a hole (32) of a first flange (30) and a hole (32) of a second flange (28), the first flange (30) abutting the second flange (28);
an anti-fatigue sleeve (12); and
a nut (10);
wherein the anti-fatigue sleeve (12) is disposed on the threaded bar (36) on the side of the first flange (30) between the nut (10) and the first flange (30), the nut (10) is configured to be screwed onto the threaded bar (36) and is configured to press the anti-fatigue sleeve (12) against the first flange (30) to fasten the first flange (30) and the second flange (28) together.

Regarding claim 2, Salter discloses the bolt connection of claim 1, wherein an end piece (40) of the threaded bar (36) abuts the second flange (28).

Regarding claim 3, Salter discloses the bolt connection of claim 2, wherein a washer (46) is disposed between at least one of the anti-fatigue sleeve (12) and the first flange (30), the end piece (40) and the second flange (28) and the anti-fatigue sleeve (12) and the nut (10).

Regarding claim 10, Salter discloses the bolt connection of claim 1, wherein the first flange (30) and the second flange (28) are horizontal flanges of segments a segmented steel tower.

Regarding claim 11, Salter discloses the bolt connection of claim 1, wherein the first flange (30) and the second flange (28) are circumferential flanges.

Regarding claim 12, Salter discloses the bolt connection of claim 1, wherein the connecting areas of the first flange (30) and the second flange (28) exceed given waviness requirements for a durable prestressed connection of the first flange (30) and the second flange (28).

Regarding claim 13, Salter discloses the bolt connection of claim 1, wherein the first flange (30) and the second flange (28) are exposed to high dynamic stress.

Regarding claim 14, Salter discloses the bolt connection of claim 1, wherein the bolt connection (34) is used to connect sections of a steel tube tower.

Regarding claim 20, Salter discloses a method of connecting two flanges (abstract), the method comprising:
placing a threaded bar (36) through a hole (32) of a first flange (30) and a hole (32) of a second flange (28), the first flange (30) abutting the second flange (28);
placing an anti-fatigue sleeve (12) onto the threaded bar (36) on the side of the first flange (30) between a nut (10), disposed on the threaded bar (36), and the first flange (30); and
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (US 4,102,036).

Regarding claim 4, Salter discloses the bolt connection of claim 1, wherein the nut (10) is a first nut (10) and the anti-fatigue sleeve (12) is a first anti-fatigue sleeve (12), and further comprising a second nut (10) and a second anti-fatigue sleeve (12), wherein the second anti-fatigue sleeve (12) is configured to be placed onto the threaded bar (36) on the side of the second flange (28) between the second nut (10) and the second flange (28), the second nut (10) is configured to be screwed onto the threaded bar (36) and is configured to press the second anti-fatigue sleeve (12) against the second flange (28).
Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of anti-fatigue and nuts, as it has been held that mere duplication of the essential working parts of a device St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies ** in the joint, and a plurality of "ribs" ** >projecting outwardly from each side of the web into one of the adjacent concrete slabs. <The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 5, Salter discloses the bolt connection of claim 4, wherein a washer (46) is disposed between at least one of the first anti-fatigue sleeve (12) and the first flange (30), the second anti-fatigue sleeve (12) and the second flange (28), the first anti-fatigue sleeve (12) and the first nut (10) and the second anti-fatigue sleeve (12) and the second nut (10).

Regarding claim 6, Salter discloses the bolt connection of claim 1, except for wherein the length of the anti-fatigue sleeve (12) is at least twice the thickness of the first flange (30) and the second flange (28).
	However, it would have been an obvious matter of design choice wherein the length of the anti-fatigue sleeve is at least twice the thickness of the first flange and the second flange, since such a modification would have involved a mere change in the size In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, Salter discloses the bolt connection of claim 1, except for wherein the anti-fatigue sleeve (12) has a length of at least 300 mm.
	However, it would have been an obvious matter of design choice wherein the anti-fatigue sleeve has a length of at least 300 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 8, Salter discloses the bolt connection of claim 1, except for wherein the threaded bar (36) has a length of at least 500 mm.
	However, it would have been an obvious matter of design choice wherein the threaded bar has a length of at least 500 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Salter discloses the bolt connection of claim 1, except for wherein each of the first and second flanges (28, 30) has a thickness of at least 50 mm.
	However, it would have been an obvious matter of design choice wherein each of the first and second flanges has a thickness of at least 50 mm, since such a In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd